Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US Pat. 6,191,524).
		As to claim 1, Sasaki shows a panel (Fig. 1 and Col. 5, lines 26 – 35), comprising: a vibration plate of a generally rectangular shape (Fig. 1 and Col. 5, lines 26 – 35); and a piezoelectric actuator 1 that is provided on a main surface of the vibration plate and causes the vibration plate to vibrate (Fig. 1 and Col. 5, lines 26 – 35), wherein the vibration plate is configured such that a length x in mm of a long side of the vibration plate and logarithmic decrement y of the vibration plate (i.e. relative displacement) satisfy the expression y≤32.6x-1 (Fig. 5(a) and Col. 6, lines 44 – 59). 
		As to claim 5, Sasaki shows an electronic apparatus, comprising a panel (Fig. 1 and Col. 5, lines 26 – 35) including a vibration plate of a generally rectangular shape (Fig. 1 and Col. 5, lines 26 – 35), a piezoelectric actuator 1 that is provided on a main surface of the vibration plate and causes the vibration plate to vibrate (Fig. 1 and Col. 5, lines 26 – 35), and a fixing portion that is constituted by an elastic material and supports the vibration plate (Fig. 1, Col. 8, line 61 – Col. 9, line 9 and Col. 10, lines 64 – 67), -1 (Fig. 5(a) and Col. 6, lines 44 – 59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Kawada et al. (US Pub. No. 2008/0284284 A1).
		As to claim 2, Sasaki does not mention that the vibration plate has vibration velocity of 0.8 m/sec or more. 
		Kawada shows a piezoelectric device exhibiting a vibration velocity of .8 m/sec or more (para. 67).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sasaki with those of Kawada because it is difficult to use known PZT piezoelectric ceramic materials at a vibration velocity exceeding 1m/sec.
 Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Kaga et al. (US Pub. No. 2018/0115301 A1).
		As to claim 3, Sasaki does not mention that the piezoelectric actuator is configured such that a wavelength λ in mm of a standing wave generated in the 
		Kaga shows that a wavelength λ in mm of a standing wave (i.e. flextural wavelength) generated in a vibration plate and a ratio R of a width of the piezoelectric actuator to the wavelength of the standing wave satisfy the following expression: 0.021λ - 0.087 ≤ R ≤ 0.011λ + 0.878 (Fig. 3B and paras. 34 – 3).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sasaki with those of Kaga because designing the system in this way allows the device to reduce loss of vibration energy (para. 37).
		As to claim 4, Kaga shows that the width of the piezoelectric actuator is 0.2x or more of the wavelength λ of the standing wave and 1.0 times or less of the wavelength λ of the standing wave (para. 36). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sasaki with those of Kaga because designing the system in this way allows the device to reduce loss of vibration energy (para. 37).
CONCLUSION
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627